Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano (USPN 5,257,683) in view of Shipman et al. (US 2015/0284049).
Regarding claim 1, Romano discloses a control device configured for operating an electromechanical gear shifting mechanism of a bicycle, the control device comprising: a housing (3) mountable to a bicycle; a brake lever (12) coupled to and pivotally movable relative to the housing, a shift lever (50) movable in concert with the brake lever and movable relative to the housing and relative to the brake lever; the shift lever having a contact surface (see Fig. 1) on a part thereof, and a backer (61) provided on a receiving portion (see Fig 1) of the brake lever, wherein the contact surface of the shift lever is disposed in contact with the backer.
Romano does not disclose that the backer is provided on the shift lever, or the contact surface is provided on the break lever.  
One of ordinary skill in the art would have recognized that the reversal of parts of the backer and contact is a matter of design choice known to one skilled in the art.  See M.P.E.P. sec. 2144.04 VI(A)(citing In re Gazdar, 104 USPQ 400 (CCPA 1955)).  Such an arrangement is utilized for the predictable result of reducing friction, while allowing contact of two parts. Placing the backer on the shift lever and the contact surface on the brake lever would not change how the device of Romano functions.
 It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Romano to include the backer on the shift lever, and the contact surface on the brake lever,  as rearrangement of parts are obvious modifications known to one skilled in the art. 
Romano does not disclose wherein the contact surface of the brake lever is a bump or protrusion on the brake lever.
Shipman discloses a protrusion (68, paragraph [0041]) provided on a brake lever (36) that contacts a shift lever (38).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the control device of Romano to have a protrusion on the contact surface of the brake lever, in order to ensure positive contact with the shift lever.

Regarding claim 2, the combination of Roman and Shipman disclose the control device of claim 1, wherein the receiving portion is a pocket (see Fig. 1 of Romano) provided on the shift lever.
Regarding claim 3, the combination of Roman and Shipman disclose the control device of claim 2, wherein the backer is seated (see Fig. 1 of Romano) in the pocket on the shift lever.
Regarding claim 4, the combination of Roman and Shipman disclose the control device of claim 3, wherein the pocket captures (see Fig. 1 of Romano, the pocket is considered to capture at least the bottom edge) at least one edge of the backer.
Regarding claim 5, the combination of Roman and Shipman disclose the control device of claim 4, wherein the backer has a friction reducing surface (Romano - Column 7, lines 41-42, TEFLON) exposed to and in contact with the contact surface of the brake lever.
Regarding claim 6, the combination of Roman and Shipman disclose the control device of claim 1, wherein the backer is captured between the contact surface of the brake lever and the receiving portion on the shift lever (see Fig. 1 of Romano).
Regarding claim 8, the combination of Roman and Shipman disclose the control device of claim 7, wherein the backer allows the shift lever to slide laterally and easily (Romano - as best understood, the TEFLON element 61 is provided for this purpose) relative to the brake lever to inhibit binding and wear.
Regarding claim 9, the combination of Roman and Shipman disclose the control device of claim 7, wherein the backer is made from a material different from (Romano - TEFLON) the shift lever and is attached to (Romano - according to the modification above) the shift lever.
Regarding claim 10, the combination of Roman and Shipman disclose the control device of claim 7, wherein the backer is formed from polytetrafluoroethylene (Romano - Column 7, lines 41-42).
Regarding claim 12, the combination of Roman and Shipman disclose the control device of claim 1, wherein the backer is secured to the shift lever (Romano - according to the modification above) after the independent manufacture of the shift lever and the backer.
Regarding claim 13, the combination of Roman and Shipman disclose the control device of claim 1, wherein the receiving portion and the backer are located near a paddle end (Romano - see Fig. 1 of Romano) of the shift lever.
Regarding claim 14, the combination of Roman and Shipman disclose the control device of claim 13, wherein the contact surface is located on the brake lever near (See Fig. 1 of Romano) of the paddle end of the shift lever.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Applicant argues “The inclusion of an additional protrusion in the design of Romano would increase manufacturing cost and material cost unnecessarily, as the design of Romano already satisfies whatever purpose an additional protrusion would likely serve. Therefore one of ordinary skill would not combine the protrusion 68 of Shipman with design of Romano.”
This is not persuasive, as indicated in the rejection above, the addition of a protrusion would ensure positive contact with the shift lever and one having ordinary skill would find it obvious to make such a modification. The added material cost would be a factor in a decision to make such a modification, which is also within the level of ordinary skill in the art.  
Applicant goes on to argue that “to meet the limitations of previous claim 11, the modification of Romano must then be modified again by the disclosure of Shipman” and indicates that this is a sure sign of hindsight. 
This is not persuasive as the addition of a protrusion directly modifies the contact surface, and the rearrangement of the contact surface/protrusion with the backer would be obvious to one having ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658